UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 1 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 19, 2013 CD INTERNATIONAL ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (954) 363-7333 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 19, 2013 China Direct Investments, Inc. and CDI Shanghai Management Co., Ltd., both wholly owned subsidiaries of CD International Enterprises, Inc., entered into a Consulting Agreement with Armco Metals Holdings, Inc. (NYSE MTK: AMCO), pursuant to which we will provide a variety of consulting services to Armco Metals Holdings under the terms of an agreement which expires on October 31, 2014.As compensation for these services, we received 1,000,000 shares of Armco Metals Holdings common stock valued at approximately $300,000.We are responsible for the payment of our fees and costs which we may incur in rendering these services, as well as the payment of certain third party expenses of Armco Metals Holdings including audit fees, press release, transfer agent, insurance and listing fees, web and social network maintenance and EDGAR and XBRL fees. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CD International Enterprises, Inc. Date:December 27, 2013 By:/s/ Yuejian (James) Wang Yuejian (James) Wang, PhD., Chief Executive Officer
